Appeal from a judgment (denominated order and judgment) of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered January 24, 2006 in a CPLR article 78 proceeding. The judgment dismissed the petition.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on January 8 and 22, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Martoche, Smith, Fahey and Pine, JJ.